Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The The present disclosure”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections

Claims 3 and 12 are objected to because of the following informalities:  Claims 3 and 12 are missing a period in the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, recites the limitation “a single user hand” in Line 27. It is not clear if this single user hand is the same as the one recited in Line 20. For examination purposes, the Examiner will assume that they are the same.
Regarding Claims 11 and 19, the terms "trivially" and “user-serviceable”, respectively, are relative term which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation "the user’s opposite wrist" in Line 21. 
Claim 20 recites the limitation "the left or right side" in Line 20.
Claim 21 recites the limitations "the wrist" and “the opposite” in Line 7.
There is insufficient antecedent basis for these limitations in the claims.
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiyama (US Patent No. 4,629,329). With regard to Claim 1, Komiyama discloses a watch module connector system for connecting a self-contained module (2) to a watch (1), the watch module connector system comprising: a connector (56-57, 60-63) comprising: mechanical features; and electrical features (56-57, 60-63); and an opposite connector (54-55, 38, 43, 46, 48) comprising: mechanical features; and electrical features (54-55, 38, 43, 46, 48); and wherein: the connector is connectable to the opposite connector both mechanically and electrically; the watch includes the connector; the module includes the opposite connector; one of at least the connector or the opposite connector further comprises a locking mechanism (54-57); one of at least the connector or the opposite connector further comprises a release mechanism (54-57); the module is connectable to the watch by attaching the connector to the opposite connector; the connecting of the module to the watch is operable using a single user hand while the watch is worn on a user's opposite wrist; the locking mechanism locks the module to the watch upon successful connection of the module to the watch; once connected, the module and the watch are electrically connected; and the release mechanism is operable to unlock the module from the watch using the single user hand while the watch is worn on the user's opposite wrist.
With regard to Claim 2, Komiyama discloses the mechanical features of both the connector and the opposite connector connecting at at least two opposing points on a first axis (Fig. 1).
With regard to Claim 3, Komiyama discloses the mechanical features of both the connector and the opposite connector further connecting at at least two opposing points on a second axis (Fig. 1).
With regard to Claim 11, Komiyama discloses that the release mechanism cannot be trivially activated by a watch user's daily activities.
With regard to Claim 12, Komiyama discloses the electrical connection between the module and the watch including a plurality of individual electrical connectors (56-57, 60-63; 54-55, 38, 43, 46, 48).
With regard to Claim 13, Komiyama discloses some of the plurality of electrical connectors forming a bus (56-57, 60-63; 54-55, 38, 43, 46, 48).
With regard to Claim 14, Komiyama discloses the bus being derived from the USB standard.
With regard to Claim 15, Komiyama discloses some of the plurality of electrical connectors carrying power signals (56-57, 60-63; 54-55, 38, 43, 46, 48).
With regard to Claim 16, Komiyama discloses the individual connectors being one of or a combination of a plurality of, or derived from: pogo pins; straight pins and headers; edge and slot connectors; ribbon or metal strip contacts; audio jack; optical connector; and capacitive connector (56-57, 60-63; 54-55, 38, 43, 46, 48).
With regard to Claim 17, Komiyama discloses one of or both the connector and the opposite connector further comprising sealing features (31).
With regard to Claim 18, Komiyama discloses the sealing features being one of an o-ring or an elastomeric part (31).
With regard to Claim 19, Komiyama discloses the sealing features being user-serviceable.
With regard to Claim 20, Komiyama discloses a watch (1) comprising at least one watch module connector for attaching a least one self-contained module (2) wherein the at least one watch module connector (56-57, 60-63) is located on one of the left or right side of the watch.
With regard to Claim 21, Komiyama discloses a method for attaching a self-contained module (2) to a watch (1) using a watch module connector having mechanical and electrical features (56-57, 60-63), the method comprising the steps of: including a first connector (56-57, 60-63) onto the watch; including a second connector (54-55, 38, 43, 46, 48) onto the module; configuring the module connector to be connectable to the watch connector; configuring the module such that its connection to the watch is operable by a user with one hand while the watch is worn on the wrist corresponding to the opposite hand; locking the module to the watch once the module is connected to it; and providing electrical connectivity between the module and the watch contemporaneously with the locking of the module.
With regard to Claim 22, Komiyama discloses (in Fig. 1) the method further comprising the steps of: configuring the module to be releasable from the watch by way of operating a release mechanism; and releasing the module from the watch upon activation of the release mechanism.

Allowable Subject Matter

Claims 4-10 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference disclose watch module connector systems similar to Applicant’s claimed invention having opposite connectors having mechanical and electrical features to lock and release from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833